 

Case 5:19-cv-02387-SB-DFM Document 13 Filed 11/10/20 Page 1.0f1 Page ID #1943

FILED
CLERK, U.S. DISTRICT COURT

 

November 10, 2020

 

 

 

CENTRAL DISTRICT OF CALIFORNIA

 

 

 

BY: V I C DEPUTY
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION
JAIME RAMIRO VEGA, No. ED CV 19-02387-SB (DFM)
Petitioner, JUDGMENT
V.
NEIL McDOWELL,
Respondent.

 

 

Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,

IT IS ADJUDGED that the Petition is dismissed, and this action is

dismissed with prejudice.

STANLEY BLUMENFELD, JR.
United States District Judge

Date: November 10, 2020

 
